Judgment, Supreme Court, New York County, rendered on January 31, 1977, unanimously affirmed. Counsel’s motion to withdraw is dismissed as academic in view of our affirmance based upon our review of the record and the issues raised in the pro se brief filed herein, which issues we find to be without merit. Concur — Murphy, P. J., Birns, Fein, Markewich and Lupiano, JJ. Resettled order and judgment (one paper), Supreme Court, New York County, entered on June 27, 1979, and the order of said court entered on June 19, 1979, unanimously affirmed. Respondents shall recover of appellants $75 costs and disbursements of these appeals. The appeal from the order and judgment (one paper) entered May 17, 1979 is dismissed, without costs and without disbursements. No opinion. Concur — Murphy, P. J., Kupferman, Sandler, Lupiano and Lynch, JJ.